Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 and 27 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ito (JP 07-086102).
Regarding claim 15, Ito discloses an electrolytic capacitor comprising: a capacitor element (3) including a pair of electrodes;
an electrolyte [0002] interposed between the pair of electrodes;
a pair of leads (4, 5) electrically connected to the pair of electrodes, respectively;
a case (6) in which the capacitor element (3) and the electrolyte are accommodated, and that has an opening;
a sealing member (2) that seals the opening, and has a pair of insertion holes for leading out the leads (4, 5);
an insulating plate (8) having a pair of through holes (@4, @ 5) for leading out the leads (4, 5); and
a resin member (9) filled between the sealing member (2) and the insulating plate (6),
wherein the insulating plate (6) has a resin bonding surface (bottom – fig. 1) that abuts against the resin member (8), and a mounting surface (top – fig. 1) opposed to the resin bonding surface, and includes at least one protrusion or recess (28d) on the resin bonding surface (bottom).
Regarding claim 27, Ito discloses the insulating plate (6) has a hole (@ 9, fig. 3a) extending therethrough from the resin-bonding surface to the mounting surface between the pair of through holes (@4, @ 5).
The limitation, “resin injection hole” is an intended use for the hole between the insulating plate through holes.  it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate .

Claim(s) 15-20, 23-25, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. (US 2019/0198251).
Regarding claim 15, Inoue et al. disclose an electrolytic capacitor comprising: a capacitor element including a pair of electrodes [0053];
an electrolyte [0053] interposed between the pair of electrodes;
a pair of leads (16-1, 16-2) electrically connected to the pair of electrodes, respectively [0053];
a case (10) in which the capacitor element (12) and the electrolyte [0053] are accommodated, and that has an opening;
a sealing member (14) that seals the opening, and has a pair of insertion holes for leading out the leads (16-1, 16-2);
an insulating plate (6) having a pair of through holes (18-1, 18-2) for leading out the leads (16-1, 16-2); and
a resin member (8) filled between the sealing member (14) and the insulating plate (6),
wherein the insulating plate (6) has a resin bonding surface (top) that abuts against the resin member (8), and a mounting surface (bottom) opposed to the resin bonding surface, and includes at least one protrusion (202) or recess on the resin bonding surface (bottom).
Regarding claim 16, Inoue et al. disclose the case (10) includes a curled portion including the opening (see fig. 2), and
the resin member (8) includes a peripheral fixing portion extending along the curled portion (fig. 2) and being bonded to at least a portion of an outer surface of the case (10).
Regarding claim 17, Inoue et al. disclose the insulating plate (6) has at least one groove portion (see fig. 4A-4B) disposed below at least a portion of the curled portion on the resin bonding surface, and
the groove portion forms a flow channel (arrow -  see fig. 3A, 4A-4B) that provides communication between the resin member (8) filled between the sealing member (14) and the insulating plate (6), and the peripheral fixing portion.
Regarding claim 18, Inoue et al. disclose the curled portion (fig. 17) has at least one slit (326), and the slit (326) forms a flow channel that provides communication between the resin member (8) filled between the sealing member and the insulating plate (6), and the peripheral fixing portion.
Regarding claim 19, Inoue et al. disclose the case (10) includes a drawn portion (not labeled see fig. 2) extending continuously with the curled portion (connected to 202 fig. 2) on the outer surface of the case (10), and a side portion extending continuously with the drawn portion, the insulating plate (6) includes a wall portion extending from the resin bonding surface (8) to the side portion along the outer surface of the case (10), and the resin member (8) is configured to cover a portion of the outer surface in a gap formed between the outer surface and the wall portion.
Regarding claim 20, Inoue et al. disclose the case (10) includes a drawn portion(not labeled see fig. 2) extending continuously with the curled portion on the outer surface of the case (10), and a side portion extending continuously with the drawn portion, the insulating plate (6) includes a wall portion (H alpha) extending from the resin bonding surface to the side portion along the outer surface of the case (10), and the resin member (8) is configured to cover a portion of the outer surface in a gap formed between the outer surface and the wall portion (see fig. 2).
Regarding claim 23, Inoue et al. disclose an end portion of the curled portion (see fig. 2) is spaced apart from the sealing member (14), and the resin member (8) is filled between the curled portion (see fig. 2) and the sealing member (14).
Regarding claim 24, Inoue et al. disclose the protrusion (20) or the recess of the insulating plate is disposed inward of the curled portion (see fig. 2).
Regarding claim 25, Inoue et al. disclose at least a portion of the curled portion (see fig. 1) abuts against the resin bonding surface (top) of the insulating plate (6).
Regarding claim 30, Inoue et al. disclose an electrolytic capacitor comprising: .
a case (10) in which a capacitor element (12), an electrolyte [0053], and a sealing member (14) are accommodated,
wherein the electrolytic capacitor comprises a resin member (8) filled between the sealing member (14) and an insulating plate (8), and
the insulating plate (8) has a resin bonding surface (top) that abuts against the resin member (8), and a mounting surface (bottom) opposed to the resin bonding surface, and includes at least one protrusion (202) or recess on the resin bonding surface.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2019/0198251) in view of Nakamura (JP 2006156860).
Regarding claims 21-22, Inoue et al. disclose the insulating plate has a principle surface (bottom) of the insulating plate has a rectangular shape (see fig. 3C).
Inoue et al. disclose the claimed invention except for the wall portion is disposed at a corner portion of the insulating plate.
Nakamura discloses an insulating plate (5) having a principle surface, wherein the principle surface has a rectangular shape (see fig. 5), wherein a wall portions (5c) are disposed at corner portions of the insulating plate (5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the wall portion of Inoue et al. so that it is disposed on the corner of the portion of the insulating plate and extends along the wall of the case, since such a modification would further improve the reliability of the capacitor. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP07086102) in view of JP S54-977U1 (‘977).
Regarding claim 26, Ito discloses each of the tab portions wherein each of the electrodes includes a tab portion (4a, 5a) that is electrically connected to the corresponding lead (2) inside the sealing member.
Ito discloses the claimed invention except for the sealing member has a pair of annular spaces respectively formed around the leads having a diameter smaller than that of the tab portions, and the resin member is filled in the annular spaces.
‘977 in fig. 3, discloses a pair of annular spaces that are formed around leads (6a, 6b) having a diameter smaller than that of tab portions, and a resin member (9) is filled in the annular spaces. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor so that the sealing member has a pair of annular spaces respectively formed around the leads having a diameter smaller than that of the tab portions, and the resin member is filled in the annular spaces, since such a modification would form a strong bond between the sealing member and resin layer. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2019/0198251) in view of Yukimura et al. (JP 2008130774).
Inoue et al. disclose the case (10) has a substantially circular planar shape,
the insulating plate (6) includes at least one protrusion (20, 202) on the resin bonding surface.

Yukimura et al. disclose in fig. 5B, an insulating plate (6), the insulating plate includes a curved surface protruding upward from a center thereof toward a periphery thereof. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the resin-bonding surface of the insulating plate that includes a curved surface protruding upward from a center thereof toward a periphery thereof, since such a modification would allow for the capacitor to be inserted into the insulation plate easily. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (JP 07-086102) in view of Yosuke (JP 61-113223).
Regarding claim 29, Ito discloses the case (6) has a substantially circular planar shape, the insulating plate (8) includes at least one recess (28d) on the resin bonding surface.
Ito discloses the claimed invention except for the resin bonding surface of the insulating plate includes a curved surface protruding downward from a center thereof toward a periphery thereof.
Yosuke discloses in fig. 4, an insulating plate (12), the insulating plate includes a curved surface protruding downward from a center thereof toward a periphery thereof. 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 11-354383
JP 11-288853 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848